DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101090539 A (Du et al., hereinafter Du) in view of Du (different embodiment/s). 
Regarding claim 1, Du discloses a method implemented by an electronic device (page 20, left column, lines 9-11, “a method for video call as the mobile telephone terminal incoming call prompting”), comprising:
receiving a [first] incoming call request for a first subscriber identity module (SIM) card of the electronic device (page 23, left column, lines 39-47, “phone incoming call…search for telephone directory, comprise SIM card phone book and phone book”);
displaying, in response to the [first] incoming call request, a first incoming call display interface on a screen of the electronic device (page 20, lines 23-26, on the left column, “incoming call video” interface);

receiving a second incoming call request for a second SIM card of the electronic device (page 23, left column, lines 39-47, “phone incoming call…search for telephone directory, comprise SIM card phone book and phone book”, where the calls can be received consecutively, simultaneously or at various spaced apart points in time);
displaying, in response to the second incoming call request, a second incoming call display interface on the screen (page 20, lines 23-26 on the left column, “incoming call video” interface for a second call, where the calls can be received consecutively, simultaneously or at various spaced apart points in time);
playing, in response to the second incoming call request, a second video in the second incoming call display interface (and page 20, lines 23-26 on the left column, “group incoming call video” corresponding to a second call interface), where the first video is different from the second video (page 20, lines 23-26 on the left column, “two kinds of incoming call videos”);
displaying, in each of the first incoming call display interface and the second incoming call display interface (page 21, left column, lines 25-37, “video playing mode is OSD full screen displaying pattern or non-full screen displaying pattern…”, where the OSD is used for any of “default calling video” or “individuality calling video”), an answering user interface (UI) control and a hang-up UI control (page 21, left column, lines 25-37, “video playing mode is OSD…answering the incoming call in the mobile phone controller stops the calling video play…call hang-up in mobile phone controller stops the calling video playing…”);
answering the first incoming call request or the second incoming call request when the answering UI control is triggered (page 21, left column, lines 25-37, “video playing mode is OSD…answering the incoming call in the mobile phone controller stops the calling video play…”, where the control is used in any call); and

Du does not explicitly recite first and second video calls.
However, Du discloses in a different embodiment receiving a individual character incoming call video and a group’s incoming call video simultaneously; therefore, implying/suggesting first and second video calls (page 24, lines 1-4, on the left column, “incoming call video…group incoming call video simultaneously”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Du’s further teachings about simultaneous calls that read on first and second calls with the incoming call video prompt method disclosed by Du because one of ordinary skill in the art would have recognized that when receiving simultaneous calls, the calls can be classified as first and second call. Since they are different calls, they can be announced using different images; therefore, the user can easily discern who is the caller and make a decision regarding the handling of the call. 
Regarding claim 8, Du discloses an electronic device (page 19, lines 4-7, “mobile telephone terminal”) comprising:
a screen (“screen mode toggle” suggesting the screen);
a first subscriber identity module (SIM) card (page 23, left column, lines 39-47, “phone incoming call…search for telephone directory, comprise SIM card phone book and phone book”);
a second SIM card (page 23, left column, lines 39-47); and
a processor (page 23, lines 22-26, where “mobile telephone terminals” inherently comprise at least one processor) coupled to the screen (page 23, lines 22-26, where displays are controlled by processors), the first SIM card, and the second SIM card and configured to:
receive a first incoming call request for the first SIM card (page 23, left column, lines 39-47, “phone incoming call…search for telephone directory, comprise SIM card phone book and phone book”);
display, in response to the first incoming call request, a first incoming call display interface on the screen (page 20, lines 23-26, on the left column, “incoming call video” interface); 

receive a second incoming call request for the second SIM card (page 23, left column, lines 39-47, “phone incoming call…search for telephone directory, comprise SIM card phone book and phone book”, where the calls can be received consecutively, simultaneously or at various spaced apart points in time);
display, in response to the second incoming call request, a second incoming call display interface on the screen (page 20, lines 23-26 on the left column, “incoming call video” interface for a second call, where the calls can be received consecutively, simultaneously or at various spaced apart points in time);
play, in response to the second incoming call request, a second video in the second incoming call display interface (page 20, lines 23-26 on the left column, “group incoming call video” corresponding to a second call interface), wherein the first video is different from the second video (page 20, lines 23-26 on the left column, “two kinds of incoming call videos”);
display, in each of the first incoming call display interface and the second incoming call display interface (page 21, left column, lines 25-37, “video playing mode is OSD full screen displaying pattern or non-full screen displaying pattern…”, where the OSD is used for any of “default calling video” or “individuality calling video”), an answering user interface (UI) control and a hang-up UI control (page 21, left column, lines 25-37, “video playing mode is OSD…answering the incoming call in the mobile phone controller stops the calling video play…call hang-up in mobile phone controller stops the calling video playing…”); 
answer the first incoming call request or the second incoming call request when the answering UI control is being triggered (page 21, left column, lines 25-37, “video playing mode is OSD…answering the incoming call in the mobile phone controller stops the calling video play…call hang-up in mobile phone controller stops the calling video playing…”);
and hang up the first incoming call request or the second incoming call request when the hang-up UI control is being triggered (page 21, left column, lines 25-37, “video playing mode is OSD… …call hang-up in mobile phone controller stops the calling video playing…”).

However, Du discloses in a different embodiment receiving a individual character incoming call video and a group’s incoming call video simultaneously; therefore, implying/suggesting first and second video calls (page 24, lines 1-4, on the left column, “incoming call video…group incoming call video simultaneously”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Du’s further teachings about simultaneous calls that read on first and second calls with the incoming call video prompt method disclosed by Du because one of ordinary skill in the art would have recognized that when receiving simultaneous calls, the calls can be classified as first and second call. Since they are different calls, they can be announced using different images; therefore, the user can easily discern who is the caller and make a decision regarding the handling of the call.
Regarding claim 15, Du discloses a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium (page 23, lines 22-26,“program storage”) that, when executed by a processor (page 23, lines 22-26, “control operation process…”), cause an electronic device (page 20, left column, lines 9-11, “a method for video call as the mobile telephone terminal incoming call prompting”), to:
receive a first incoming call request for a first subscriber identity module (SIM) card of the electronic device (page 23, left column, lines 39-47, “phone incoming call…search for telephone directory, comprise SIM card phone book and phone book”);
display, in response to the first incoming call request, a first incoming call display interface on a screen of the electronic device (page 20, lines 23-26, on the left column, “incoming call video” interface);
play, in response to the first incoming call request, a first video in the first incoming call display interface (page 20, lines 23-26 on the left column, “individual character incoming call video” corresponding to a “first incoming call display interface”; however, the order can be interchanged);
receive a second incoming call request for a second SIM card of the electronic device (page 23, left column, lines 39-47, “phone incoming call…search for telephone directory, comprise SIM card phone book and phone book”, where the calls can be received consecutively, simultaneously or at various spaced apart points in time);

play, in response to the second incoming call request, a second video in the second incoming call display interface, wherein the first video is different from the second video (page 20, lines 23-26 on the left column, “group incoming call video” corresponding to a second call interface), wherein the first video is different from the second video (page 20, lines 23-26 on the left column, “two kinds of incoming call videos”);
display, in each of the first incoming call display interface and the second incoming call display interface (page 21, left column, lines 25-37, “video playing mode is OSD full screen displaying pattern or non-full screen displaying pattern…”, where the OSD is used for any of “default calling video” or “individuality calling video”), an answering user interface (UI) control and a hang-up UI control (page 21, left column, lines 25-37, “video playing mode is OSD…answering the incoming call in the mobile phone controller stops the calling video play…call hang-up in mobile phone controller stops the calling video playing…”);
answer the first incoming call request or the second incoming call request when the answering UI control is being triggered (page 21, left column, lines 25-37, “video playing mode is OSD…answering the incoming call in the mobile phone controller stops the calling video play…call hang-up in mobile phone controller stops the calling video playing…”); and
hang up the first incoming call request or the second incoming call request when the hang- up UI control is being triggered (page 21, left column, lines 25-37, “video playing mode is OSD… …call hang-up in mobile phone controller stops the calling video playing…”).
Du does not explicitly recite first and second video calls.
However, Du discloses in a different embodiment receiving a individual character incoming call video and a group’s incoming call video simultaneously; therefore, implying/suggesting first and second video calls (page 24, lines 1-4, on the left column, “incoming call video…group incoming call video simultaneously”).

Regarding claims 2, 9 and 16, Du discloses all the limitations of claims 1, 8 and 15, respectively. further comprising:
receiving a first operation on a setting interface (page 22, lines 6-21, “setting of incoming call video is manually finished by the user…editing interface…number provided…EMS memory reservoir can be noted this configuration information…setting of group…user manually…telephone number that belongs…”); and
setting, in response to the first operation, the first video as an incoming call display of the first SIM card (page 23, left column, lines 39-47, “phone incoming call…search for telephone directory, comprise SIM card phone book and phone book”; thus a first call having a certain phone number that corresponds to a SIM card from the “SIM card phone book” would have its user’s pre-set corresponding/matching video).
Regarding claims 7 and 14, Du discloses all the limitations of claims 1 and 15, respectively. Du further discloses where a first theme of the first video is different from a second theme of the second video (page 20, left column, lines 27-30, “individual character incoming call video” and “group incoming call video” read on different themes).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101090539 A (Du et al., hereinafter Du) in view of Du (different embodiment/s) and further in view of US 20150005041 A1 (Lim et al., hereinafter Lim).
Regarding claims 3, 10 and 17, Du discloses all the limitations of claims 2, 9 and 16, respectively. 
Du does not specifically disclose where the setting interface comprises a third video downloaded from a server and a fourth video shot or saved by a user.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lim’s teachings about a third video downloaded from a server and a fourth video shot or saved by a user with the  incoming call video prompt method disclosed by Du because one of ordinary skill in the art would have recognized that by downloading clips/videos from the internet/server, the user has more options to customize video call settings. 

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101090539 A (Du et al., hereinafter Du) in view of Du (different embodiment/s) and further in view of CN 101119519 A (Wang et al., hereinafter Wang). 
Regarding claims 4, 11 and 18, Du discloses all the limitations of claims 1, 8 and 15, respectively. Du further discloses comprising: receiving a setting instruction of a user (page 22, lines 6-21, “setting of incoming call video is manually finished by the user…editing interface…”). 
Du does not specifically disclose where the setting instruction specifies a range of a video content played in an incoming call display interface; and determining the first video based on the range.
In related art concerning technology program for realizing multimedia ringing in mobile terminal, Wang discloses where the setting instruction specifies a range of a video content played in an incoming call display interface; and determining the first video based on the range (page 2, lines 32-37, “the traditional mobile terminal ringing is a set time limit, for example, ringing sound for one minute without the answering key, will stop ringing. the multimedia ringing tone is also the same…” where the “traditional” ringing tone allows a user to set the number of rings that corresponds to a time. E.g., 3 rings corresponds to one time, two rings corresponds to a second time. Also, with regards to video, editing allows to clip videos at a start time and end times or frames).

Regarding claims 5, 12 and 19, Du and Wang disclose all the limitations of claims 4, 11 and 18, respectively. 
Du does not specifically disclose where the setting instruction comprises a start time of the first video and an end time of the first video.
Wang discloses where the setting instruction comprises a start time of the first video and an end time of the first video (page 2, lines 32-37, “the traditional mobile terminal ringing is a set time limit, for example, ringing sound for one minute without the answering key, will stop ringing. the multimedia ringing tone is also the same…” where the “traditional” ringing tone allows a user to set the number of rings that corresponds to a time. E.g., 3 rings corresponds to one time, two rings corresponds to a second time. Also, with regards to video, editing allows to clip videos at a start time and end times or frames).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lim’s teachings where the setting instruction comprises a start time of the first video and an end time of the first video with the  incoming call video prompt method disclosed by Du because one of ordinary skill in the art would have recognized that by changing the settings for call announcement is well-known in the art as well as video editing; therefore, editing a video to start and end at  certain times would be obvious to do, since by editing the start and end times of the video, it can be ensured that video ring tones that are important to the user would have a longer time in addition to having the images that the user prefers, so that the user would have plenty of time to answer the call before it goes into voice mail.

s 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101090539 A (Du et al., hereinafter Du) in view of Du (different embodiment/s) and further in view of CN 106412347 B (Jie Yao, hereinafter Yao).
Regarding claims 6, 13 and 20, Du discloses all the limitations of claims 1, 8 and 15, respectively. 
Du does not specifically disclose where the first incoming call display interface and the second incoming call display interface comprise message controls.
In related video concerning method for realizing calling video ring, Yao discloses where the first incoming call display interface and the second incoming call display interface comprise message controls (page 3, lines 10-24, “the realizing calling video ring claimed by the invention method, further, interaction interface comprises a first interface and a second interaction interface, firstly starting first interactive interface when playing video on the incoming video interface, when selecting short message rejection on a first interactive interface…an answer button, a hang up button and refusing message button on the first interface…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yao’s teachings where the first incoming call display interface and the second incoming call display interface comprise message controls with the  incoming call video prompt method disclosed by Du because one of ordinary skill in the art would have recognized that by providing a message control button, the user has the ability to monitor the call and provide feedback to the calling pater on the fly; therefore, adding convenience to the  video call interface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
02/25/2022




/ANKUR JAIN/Primary Examiner, Art Unit 2649